Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 17, 2022

                                       No. 04-22-00448-CV

                                         Patrick MINOR,
                                             Appellant

                                                 v.

                                       William SIMMONS,
                                             Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI24173
                       Honorable Cynthia Marie Chapa, Judge Presiding


                                          ORDER
        On July 21, 2022, appellant Patrick Minor filed a pro se notice of appeal seeking to
appeal the trial court’s dismissal of his suit. The clerk’s record was filed on July 25, 2022, but it
does not contain a final order or judgment dismissing the case. Instead, it contains two sets of
judge’s notes dated June 18, 2019 and March 2, 2020. In general, “an appeal may be prosecuted
only from a signed final judgment,” and for a judgment to be final, it must dispose of all the
issues and parties in the case. N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex.
1966). In addition, “judge’s notes contained in the clerk’s record do not constitute a final
order.” In re A.W., 384 S.W.3d 872, 873 (Tex. App.—San Antonio 2012, no pet.).

        Because the clerk’s record does not contain a signed final judgment, it appears we do not
have jurisdiction over this appeal. Accordingly, we order appellant to file a response by
September 1, 2022 showing cause why this appeal should not be dismissed for lack of
jurisdiction. If appellant fails to satisfactorily respond within the time provided, the appeal will
be dismissed. See TEX. R. APP. P. 42.3(c). If a supplemental clerk’s record is required to
establish this court’s jurisdiction, appellant must ask the trial court clerk to prepare one and must
notify the clerk of this court that such a request was made. All deadlines in this matter are
suspended until further order of the court.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court